In re Richardson, Ezra; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish- of Tangipahoa, 21st Judicial District Court Div. C, No. 83,461; to the Court of Appeal, First Circuit, No(s). 2002 KW 0957, 2002 KW 0692.
Relator represents that the district court has failed to act timely on a motion for production of district attorney case file he filed on or about February 11, 2002. If *1118relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s representation is incorrect, the district court is ordered to accept, file, and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.